Citation Nr: 0627716	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  98-12 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a mental disorder.  

2.  Entitlement to service connection for a mental disorder.  

(The issue of whether a debt of $7,090 was correct based on 
the veteran's income for VA purposes for the period from 
February 1, 1996 to June 30, 2000, is the subject of a 
separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2000, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for additional development.  The issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for a mental disorder is now 
before the Board for final appellate consideration.

The issue of entitlement to service connection for a mental 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1988 rating decision denied service 
connection for a mental disorder.  

2.  Evidence added to the record since the September 1988 
rating decision denying service connection for a mental 
disorder is not cumulative of previously considered evidence 
and, when viewed in conjunction with the evidence previously 
of record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the September 1988 rating decision 
denying service connection for a mental disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The September 1988 rating decision denying service connection 
for a mental disorder is final and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 7105 (West 
2002).  In order to reopen this claim, the veteran must 
present or secure new and material evidence with respect to 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Regulations adopted by VA addressing VA's duty to notify and 
assist claimants include changes to the standard for 
determining new and material evidence under 38 C.F.R. § 
3.156(a), and provide for limited assistance to claimants 
seeking to reopen previously denied claims.  However, these 
changes are applicable only to claims to reopen filed on or 
after August 29, 2001.  As the veteran's claim was filed 
prior to that date, these changes are not applicable in this 
case.

The September 1988 rating decision is not of record, as the 
claims file before the Board has been rebuilt.  According to 
a June 1998 statement of the case, the September 1988 rating 
decision denied service connection because the veteran's 
service medical records were negative for a mental disorder 
and there was no evidence of a psychosis manifested to a 
compensable degree within one year of discharge.  

Based on a thorough review of the record, the Board finds 
that the veteran has submitted new and material evidence to 
reopen the claim for service connection for a mental 
disorder.  Evidence submitted subsequent to the September 
1988 rating decision includes a photocopy of a Clinical 
Record Cover Sheet dated in October 1968 from the USAG 
Hospital, Frankfurt, Germany.  It provides a diagnosis of 
"paranoid schizophrenic."  The veteran served on active 
duty from January 1967 to December 1968.

This evidence is material within the meaning of 38 C.F.R. 
§ 3.156.  It is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is whether the veteran incurred or 
aggravated a mental disorder during active duty.  It is not 
cumulative or redundant.  It is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  It contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability...."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).  Further, the credibility of the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In light of the foregoing, the claim for service connection 
for a mental disorder is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a mental disorder is reopened; to this 
extent only, the appeal is granted.


REMAND

As noted above, a photocopy of a Clinical Record Cover Sheet 
dated in October 1968 from the USAG Hospital, Frankfurt, 
Germany, provides a diagnosis of "paranoid schizophrenic."  
Post-service medical records include an October 2003 VA 
examination report providing a diagnosis of major depressive 
disorder, severe and chronic, with psychosis.  

In light of these records, the veteran's claim for service 
connection requires a VA examination and medical opinion as 
to the etiology of the claimed condition.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006),

In addition, the claims file before the Board is re-built and 
might not include all relevant VA treatment records.  Thus, 
the veteran's claim requires an attempt to obtain additional 
copies of any VA mental health treatment records that were in 
the original claims file but are no longer part of the 
record.  

Accordingly, the case is REMANDED for the following action:


1.  Request that the veteran identify 
possible dates and locations of VA or 
private mental health treatment; after 
obtaining any necessary authorization, 
obtain copies of any indicated treatment 
records, which are not already in the 
rebuilt claims file.  

2.  Arrange for an examination to 
determine the nature, extent and etiology 
of any mental disorder that may be 
present.  

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to opine (1) 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current mental condition is causally 
related to service from January 1967 to 
December 1968.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.

3.  Then, readjudicate the veteran's 
claim for service connection for a mental 
disorder.  If the decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


			
                MARY GALLAGHER		   JOHN J. CROWLEY
	                  Veterans Law Judge                                
Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals


	                         
__________________________________________
	MARK W. GREENSTREET	
	Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


